Citation Nr: 0306703	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  97-01 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher evaluation for a left foot 
Morton's neuroma, currently rated as 20 percent disabling.

2.  Entitlement to service connection for spondylosis with 
degenerative arthritis in the cervical spine.

3.  Entitlement to an increased rating for internal 
derangement of the left knee, currently rated as 20 percent 
disabling.

4.  Entitlement to an increased rating for internal 
derangement of the right knee, currently rated as 20 percent 
disabling.

5.  Entitlement to a compensable evaluation for a right thigh 
stab wound scar. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from January 12, 1961 to 
January 11, 1965 and from November 29, 1965 to November 30, 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 1994 
and April 1996.  In the January 1994 rating decision, the RO 
granted service connection for a Morton's neuroma of the left 
foot and for a stab wound scar on the right thigh.  The RO 
evaluated them both as noncompensably disabling, effective 
September 17, 1993.  In that decision, the RO also denied 
service connection for left and right knee disorders.  In 
July 1994, service connection for left and right knee 
disorders was granted and noncompensable ratings assigned.  
In an April 1996 rating decision, the RO denied service 
connection for a neck injury and continued noncompensable 
ratings for service-connected right and left knee overuse 
syndrome.  

The Board notes that in the January 1994 rating decision, the 
RO also granted service connection for pancreatitis and 
cholelithiasis with a cholecystectomy, and service connection 
for a stab wound of the abdomen with a laceration of the 
small bowel (postoperative).  The RO assigned a 
noncompensable evaluation for both of these disabilities.  
The veteran disagreed with these evaluations by letter dated 
in March 1994, contending that based on the scars-including 
one resulting from the operation relating to the pancreatitis 
and cholelithiasis-significantly higher ratings were 
warranted.  The record does not reveal that a statement of 
the case (SOC) was issued on these rating questions.  

The Board further notes that, although the veteran appealed 
the issues of entitlement to service connection for low back 
pain and diabetes, the RO awarded service connection for 
these disabilities in January 2001.  Consequently, these 
service connection claims are not before the Board.


REMAND

Initially, and as noted above, the record reflects that the 
veteran timely filed a notice of disagreement in March 1994 
with the decision that assigned noncompensable evaluations to 
the service-connected disabilities of pancreatitis and 
cholelithiasis with a cholecystectomy, and a stab wound scar 
of the abdomen with a laceration of the small bowel 
(postoperative).  Considering that there is no indication 
from the record that the RO provided the veteran a SOC with 
respect to these issues, a remand for such action is 
required.  Manlincon v. West, 12 Vet. App. 238 (1999); see 
also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 
20.200, 20.201 (2002). 

With respect to the issues on appeal, the record does not 
show that the RO considered the applicability of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA-November 9, 2000-or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  VA issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations likewise apply to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date, with the exception of the amendments to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  
VA must provide notice as to information needed to complete 
an application for benefits and the evidence needed to 
substantiate a claim.  VA must also notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, despite the passage of more than two years 
since the promulgation of the statute and the fact that the 
veteran's representative argued in a VA Form 646 that the 
VCAA must be applied, the RO certified this matter for appeal 
without entering any indication in the record of having 
notified the veteran of the evidence needed to substantiate 
the veteran's claims, or of notifying him of whose obligation 
it was to obtain the evidence, and of the new obligations 
under the VCAA.  Such notification is necessary before 
further appellate processing can proceed.  

The Board also observes that the record does not indicate 
whether the veteran's claims were considered in light of the 
requirements under VCAA's duty-to-assist provision under 
38 U.S.C.A. § 5103A.  The VCAA requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  

Regarding the duty to assist, the Board notes that, while a 
VA examination was conducted to evaluate the nature and 
extent of veteran's cervical spine disorder, a nexus opinion 
was not provided.  Since the file contains competent medical 
evidence of a diagnosed disorder and it establishes that the 
veteran experienced an event, injury or disease during 
service, as well as an indication of an association between 
the in-service event and the disability, an medical opinion 
regarding nexus should be obtained.  

Additionally, the Board is of the view that a more thorough 
VA examination is warranted as to the veteran's service-
connected knee disabilities.  Because the file reveals more 
than one disorder impacting the lower extremities, a medical 
opinion identifying those symptoms attributable to the knee 
disabilities would be especially helpful.  Further, a 
determination as to the severity of the symptomatology 
attributable to the knee is warranted.  

Finally, because during the pendency of the appeal, VA 
revised the criteria for evaluating skin disorders, effective 
August 30, 2002, the veteran must be provided notice of these 
new regulations and given the opportunity to present 
additional evidence in light of the amendments.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran a 
VA orthopedic examination oriented toward 
identifying the service-connected left 
and right knee disabilities and 
associated symptomatology, and assessing 
severity in terms of the applicable 
rating criteria.  For example, the 
severity of any recurrent subluxation and 
lateral instability should be 
characterized in terms of "slight," 
"moderate," or "severe" as described 
in 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The examiner should review the 
claims file paying particular attention 
to the previous VA examination reports.  
If it is determined that service-
connected knee disability causes 
symptomatology more than subluxation or 
instability, the extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should identify 
any objective evidence of pain or 
functional loss due to pain.  Range of 
motion studies should be conducted.  The 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare- ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The orthopedic examiner 
should also evaluate the veteran's 
cervical spine.  The examiner should 
review the claims folder, and provide an 
opinion as to the medical probabilities 
that any current cervical spine disorder 
is related to the veteran's military 
service, or is caused or made worse by 
already service-connected disability.  In 
so doing, the examiner should consider 
whether the event of falling when a chair 
was pulled out from under the veteran as 
related in his own statements, and his 
thereafter experiencing neck muscle 
spasms, a problem for which the veteran 
was seen during service, is related to 
any current cervical spine disability.

2.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and 
VA's implementing regulations.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Then, the 
RO should re-adjudicate the issues on 
appeal.

3.  If any benefit sought is denied among 
those listed on the title page of this 
remand, a supplemental statement of the 
case should be issued.  The RO should 
assure that the veteran is notified of 
the amendments to the regulations 
governing evaluation of skin disorders, 
which were made effective on August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  The veteran should be given 
opportunity to respond to the 
supplemental statement of the case.  

4.  The RO should issue a SOC to the 
veteran and his representative addressing 
the issues of entitlement to a 
compensable evaluation for pancreatitis 
and cholelithiasis with cholecystectomy 
and entitlement to a compensable 
evaluation for a stab wound scar of the 
abdomen with a laceration of the small 
bowel (postoperative).  If the veteran 
thereafter submits a timely substantive 
appeal with respect to either of these 
issues, the RO should undertake any other 
indicated development.  If, and only if, 
a timely appeal is submitted, these 
issues should be certified on appeal to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).

